Citation Nr: 0935501	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-20 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The Veteran testified before the undersigned Veterans Law 
Judge in April 2009.  A copy of the transcript of this 
hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss that 
is attributable to acoustic trauma he experienced during 
service.  In his April 2009 testimony before the Board, the 
Veteran specifically noted exposure during service to the 
noise of firing weaponry, as well as the noise from engines 
of 113's and 114's that were not outfitted with muffler 
systems.  

The Veteran underwent a VA audiological examination in 
January 2008.  The examiner documented that he reviewed the 
claims file, noting that service medical records showed that 
the Veteran had hearing loss within normal limits at the time 
of induction into as well as separation from service.  In 
this regard, the Board notes that the February 1966 
enlistment examination recorded the auditory thresholds of 
the right ear at -10 at 1000 Hz, -5 at 2000 Hz,  -5 at 3000 
Hz, and 5 at 4000 Hz.  In the left ear, auditory thresholds 
were -10 at 1000 Hz, -10 at 2000 Hz,  -5 at 3000 Hz, and 0 at 
4000 Hz.  Upon discharge examination, in November 1967, 
auditory thresholds were 0 at 1000 Hz and 2000 Hz, 
bilaterally.  No results were recorded at 3000 Hz.  At 4000 
Hz, audiotmetric threshold was 0 in the right ear and 5 in 
the left ear.  Thus, although the Veteran's hearing was 
within normal limits there appears to have been some 
fluctuations of hearing acuity during the Veteran's period of 
service. 

The Veteran reported to the examiner his contentions 
regarding in-service noise exposure.  The Veteran denied any 
recreational noise exposure and reported that his civilian 
employment was in sales.  The Board notes that during his 
Board testimony the Veteran indicated that he had done some 
hunting but that he had not used anything nearly as loud as 
.50 caliber mortar.

The examiner noted that Veteran had tinnitus that the Veteran 
contended had its onset during service.  Audiometric testing 
also revealed bilateral hearing loss as defined by VA. See 38 
C.F.R. § 3.385.  The examiner opined that it was likely that 
the tinnitus was caused or aggravated by noise exposure while 
in service.  Regarding hearing loss, however, the examiner 
determined that it was not caused by or aggravated by noise 
exposure while in service.  The examiner noted that this 
opinion was based on the clinical experience and expertise as 
a state-licensed audiologist.  The RO subsequently granted 
service connection for tinnitus in the February 2008 rating 
decision.

After review of this examination report and the service 
medical records, the Board finds that the appeal should be 
remanded in order to obtain another VA audiological 
examination.  The Board finds that a remand is required as 
the examiner provided inadequate rationale for his opinion.  
He did not indicate what in his clinical experience or 
expertise led him to this opinion.  The Board notes that the 
examiner had found, in essence, that the Veteran had acoustic 
trauma in service.  The examiner, however, did not provide a 
basis for why this led him to the opinion that tinnitus was 
due to service, but hearing loss was not attributable to 
service.  If possible, this examination should be performed 
by a different examiner than the examiner who performed the 
January 2008 examination.

In addition, all VA medical examination and treatment 
reports, and any private medical records that have not been 
obtained, which pertain to bilateral hearing loss must be 
obtained for inclusion in the record.

Accordingly, the case is REMANDED for the following action:

1.  All VA medical examination and 
treatment reports, and any private medical 
records that have not been obtained, which 
pertain to the claim on appeal must be 
obtained for inclusion in the record

2.  The Veteran should be scheduled for a 
VA examination by an examiner other than 
the examiner who performed the January 
2008 VA examiner, if possible.  The claims 
file should be sent to the examiner.

The examiner should review of the relevant 
evidence in the claims file, the clinical 
examination and any tests or diagnostic 
studies deemed necessary.  

The examiner should then provide an 
opinion regarding whether it is at least 
as likely as not (50 percent or greater 
probability) that the Veteran's bilateral 
hearing loss began during service or is 
causally linked to any incident of active 
duty, to include conceded acoustic trauma.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the causal relationship; less 
likely weighs against the claim.

3.  Thereafter, the Veteran's claim for 
service connection for bilateral hearing 
loss must be adjudicated on the basis of 
all of the evidence of record and all 
governing legal authority.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




